DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregory (US 20170023364 A1).
	Regarding claim 1, Gregory discloses a method for determining a detection sensitivity of a rotation rate sensor (Abstract; para. 0001), the rotation rate sensor including an oscillatory system (para. 0046-0047), the method comprising: in a first step, determining a first quadrature signal of the oscillatory system (para. 0034: by inherency, the quadrature error signal received from the accelerometer of the inertial sensor must include “a first quadrature signal of the oscillatory system”, because an error is commonly defined as the difference between two values or signals); in a second step, performing a controlled change of a transfer function of the oscillatory system (para. 0034: e.g., applying the test signal generator 305 that generates a dither signal, the test signal generator 305 may be a voltage control oscillator); in a third step, determining a second quadrature signal of the oscillatory system (para. 0034: by inherency, the quadrature error signal received from the accelerometer of the inertial sensor must include “a second quadrature signal of the oscillatory system” which forms the quadrature error signal together with the first quadrature signal); and in a fourth step, determining the detection sensitivity based on the first quadrature signal and the second quadrature signal (para. 0012, 0017, 0037).  
	Regarding claim 6, Gregory discloses a method for determining a detection sensitivity of a rotation rate sensor (Abstract; para. 0001), the rotation rate sensor (para. 0050) including one first oscillatory system (e.g., associated with the shuttle resonance mode) and one second oscillatory system (e.g., associated with the accelerometer resonance mod), a transfer function of the first oscillatory system differing from a transfer function of the second oscillatory system (para. 0027, 0056: “the gyroscope response frequency may be below approximately 32 Hz, and the shuttle resonance mode frequency (f.sub.o) may be approximately 64 KHz), the method comprising: in a first step, determining a first quadrature signal of the first oscillatory system (para. 0034: by inherency, the quadrature error signal received from the accelerometer of the inertial sensor must include “a first quadrature signal of the oscillatory system”, because an error is commonly defined as the difference between two values or signals); in a second step, determining a second quadrature signal of the second oscillatory system (para. 0034: e.g., applying the test signal generator 305 that generates a dither signal, the test signal generator 305 may be a voltage control oscillator); and in a fourth step, determining the detection sensitivity based on the first quadrature signal and the second quadrature signal (para. 0012, 0017, 0037).  
	Regarding claims 2 and 3, Gregory discloses: wherein, in the second step, a controlled change of an inherent frequency of the oscillatory system takes place and/or a controlled change of a quality factor (e.g., the spring constant) of the oscillatory system takes place (para. 0027); wherein the change of the inherent frequency takes place via a controlled change of a spring constant of the oscillatory system (para. 0027)
	Regarding claim 4, Gregory discloses: wherein further controlled changes of the transfer function take place (para. 0056) and further quadrature signals of the rotation rate sensor are determined in a fifth step following the third step and preceding the fourth step, the detection sensitivity being determined in the fourth step based on the first, second and further quadrature signals (para. 0012, 0017, 0037-0038).  
	Regarding claim 5, Gregory discloses: wherein a compensation variable for a detection signal is determined in a fifth step following the fourth step based on the detection sensitivity determined in the fourth step (para. 0034, 0048).  
	Regarding claim 7, Gregory discloses: wherein a spring constant of the first oscillatory system differs from a spring constant of the second oscillatory system (para. 0027).  
	Regarding claim 8, Gregory discloses: wherein a compensation variable for a detection signal is determined in a fifth step following the fourth step based on the detection sensitivity determined in the fourth step (para. 0034, 0048).  
	Regarding claim 9, Gregory discloses: wherein: (ii) the compensation variable is determined via an analytical, linear correlation between the detection sensitivity and the compensation variable (para. 0012-0014: “The errors may be removed by multiplying the output rate signal by the inverse of the determined time constant”; para. 0039: “… the rate adjuster 350 multiplies the sensitivity signal 1/τ by the output rate signal”).
	Regarding claim 10, Gregory discloses: wherein a first detection signal is determined in the first step and a second detection signal is determined in the second step (see discussion for claim 1 above), a temperature effect on a mechanical phase of the oscillatory system being ascertained (i.e., being learned) in a sixth step following the fourth step based on the first detection signal and the second detection signal (para. 0011, 0026-0027).
	
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2857                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857